DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is for application dated 3/18/21 for consideration including claims 1-40 pending consideration. Claims 1-20 are cancelled. Claims 21-40 are remaining for consideration.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 21-27 are objected to because of the following informalities:  
Claims 21-27 recite limitation “ISTR” , acronym, which occurs first instant. Please describe this acronym.  
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the 
invention was made.
Claims 21, 27 , 33 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Dua et al (US 20160183113), henceforth, ‘113 in view of ADAMS JOHN ( EP 0337619 ), henceforth, 619.
	For claims 21, 27 and 33,  ‘113 discloses following limitations:
	A iSTA wireless device, comprising: a radio; and a processor operably coupled to the radio; 
	(‘113: ¶[0119] In the illustrated implementation, the mobile device 1002 includes a processor 1006, a data source 1008, a transmit (TX) data processor 1010, a receive (RX) data processor 1012, a transmit (TX) multiple-input multiple-output (MIMO) processor 1014, a memory 1016, a demodulator (DEMOD) 1018, several transceivers (TMTR/RCVR) 1020A through 1020T, and several antennas 1022A through 1022T.
wherein the processor is configured to cause the iSTA wireless device to: determine a time sensitivity for a ranging operation; generate a ranging priority subfield including an indication of the time sensitivity for the ranging operation; and 
(‘113: ¶ [0043] For example, if there is an implicit priority order or importance order due to the service running on the initiator, services (Reads on “ determine a time sensitivity (priority) for a ranging operation  (  ) based RTT measurement, see [0043] “   that refresh more frequently could be given higher priority over services that refresh less frequently. In another example, if a web browser is initiating the ranging request on one initiator and a navigation application initiating (generating) the ranging request  (generate a ranging priority subfield ) on another initiator, the navigation application could be given priority. ¶[0044] In one or more implementations, a lead responder may receive and accommodate RTT (Round trip time) ranging measurement requests from several initiators in the same DW and in the order that is autonomously determined by the initiators(Round 
trip tip time measurement reads on time sentivity for the ranging operation .)  
transmit an initial fine timing measurement request frame (IFTMR) to a rSTA wireless device, wherein the IFTMR includes the ranging priority subfield.
(‘113: ¶ [0032] In a conventional time-of-arrival (ToA)-based approach (time sensitivity), the initiator 102 transmits an initial timing measurement request (REQUEST) 106 to request ranging to the responder 104. ¶[0038] Because the initiator 102 is aware of what the range value is the initiator 102 can transmit this range value as range value 116 to the responder 104. The range value 116 can be transmitted by the initiator 102 to the responder 104 using a vendor-specific Information Element included in a Fine Timing Measurement (FTM) message. One such message can be an FTMStop frame. (Reads on sub field .))
‘619 discloses specifically following limitation:
“ ---ranging priority subfield.--- “
The control (CTRL) sub-field 82c of the header contains the following control information:
- ranging indication.- priority indication.
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined the limitation of ‘619 with those of ‘113 to ensure each stations minimum bandwidth requirements are fulfilled, and means for dynamically allocating spare capacity to each station for bursty services.

For claim 27, all claims are same as in claim 21.

For claim 33, ‘113 discloses following limitation:
An apparatus, comprising: a processor, configured to cause an rSTA wireless device to:
(‘113: [0120] In the illustrated implementation, the mobile device 1004 includes a data source 
1024, a processor 1026, a receive data processor 1028, a transmit (TX) data processor 1030, a memory 1032, a modulator 1034, several transceivers (TMTR/RCVR) 1036A through 1036T.) 
determine whether to perform a ranging operation with the iSTA wireless device according the ranging priority
(‘113: see claim 29, perform operations comprising receiving the one or more ranging measurement 
requests from the one or more initiators after the ranging measurement request from the upper layer entity in an order determined autonomously by a first initiator of the one or more initiators and the one or more initiators, wherein the order that is determined autonomously by the first initiator and the one or more initiators is selected from an ascending order, a descending order, an order selected using one or more hash function, an implicit priority order, or an importance order based on a service running on the initiator.
Rest of limitations are same as in claim 21.

For claim 39, 113 in view of ‘619 discloses all limitations of subject matter, as applied to preceding claim 33. In addition, ‘113 discloses following limitation:
“wherein the processor is further configured to cause the rSTA wireless device to perform the ranging operation according to the determination.”
(‘113:, see claim 29, perform operations comprising receiving the one or more ranging measurement requests from the one or more initiators after the ranging measurement request from the upper layer entity in an order determined autonomously by a first initiator of the one or more initiators and the one or more initiators, wherein the order that is determined autonomously by the first initiator and the one or more initiators is selected from an ascending order, a descending order, an order selected using one or more hash function, an implicit priority order, or an importance order based on a service running on the initiator.

Claims 25, 31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over ‘113 in view of ‘619,. as applied to preceding claims 21, 27 and 31 respectively, and further in view of Steiner (US 20170180933), henceforth, ‘933.
For claims 25, 31 and 34, ‘113 in view of ‘619 discloses all limitations of subject matter, as applied to preceding claims 21, 27 and 31 respectively with the exception of following limitation which is disclosed by ‘933, as follows::
wherein the processor is further configured to cause the iSTA wireless device to receive a fine timing measurement (FTM) frame in response to the IFTMR.
(‘933: ¶[0055] Acknowledgements 422 and FTM-3 424 are issued in response to FTM request 420. Initiating device 402 acknowledges receipt of FTM-3 with Ack 426. FTM-4 is then transmitted 
from responder 404 to initiator STA 402. Receipt of FTM-3 is acknowledged with ACK packet 430. [0057] 
At step 512, responder 504 issues FTM-1 in response to the BLE FTM request 510.
	It would have been obvious to a person of ordinary skill before the effective date of invention to have combined the limitation of ‘933 with those of ‘113 in view of ‘619 to gain significant power savings.

Allowable Subject Matter
Claims 22-24, 26, 28-30, 32, 35-38 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As recited by claim 22, 28 and 36; (Claim 23, 29 and 37  depend from claims 22, 28 and 36)
wherein the indication of the time sensitivity for the ranging operation comprises a first ranging priority value of four possible ranging priority values.	
As recited by claims 24, 30 and 38 ;
	wherein the ranging priority subfield comprises two bits.
	As recited by claims 26,32 and 35;
	wherein the FTM frame indicates one of: the ranging operation will be performed 
according to the ranging priority subfield; or the ranging operation will not be performed according to the ranging priority subfield.
	As recited by claim 40;
	wherein the processor is further configured to cause the rSTA wireless device to: reserve resources for high priority spatial measurement sessions; and in response to determining that the ranging operation will be performed according to the ranging priority subfield, schedule ranging operation on at least a portion of the reserved resources.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	BREWERet al (US 20100248771) discloses an access network (AN) receives a 
request to allocate a given data channel (e.g., a traffic channel (TCH), Quality-of-Service, an Internet Protocol (IP) address, etc.) to a given wireless communication device (e.g., a call originator, a call target, etc.). The AN determines whether the given data channel is available for allocation to the wireless communication device. If the AN determines the given data channel not to be available for allocation to the wireless communication device, the AN determines a priority score to be associated with the received request. The AN initiates one of a plurality of data channel acquisition procedures (e.g., a preemption procedure, a queuing procedure, etc.) if the determined priority score is above at least one priority score threshold, each of the plurality of data channel acquisition procedures configured to obtain the given data channel in order to service the received request.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can 
normally be reached on Tuesday through Friday from 9 AM through to 5 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sri Lakshmi Kumar, can be reached on 571-272-7769 The fax phone number for the organization where this 
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview 
Request (AIR) at http://www.uspto.gov/interviewpractice.
/INDER P MEHRA/           Primary Examiner, Art Unit 2645